Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE


H.D. VEST, INC. AND STEPHANIE
CHARITONENKO,


RELATORS.

 §
 
§
 
§
 
§
 
§



No. 08-10-00337-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS



 

 

 




OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relators seek a writ of mandamus to overturn an order denying their motion to compel
arbitration pursuant to the Federal Arbitration Act (FAA).  A writ of mandamus will issue only if
the trial court clearly abused its discretion and if the relator has no adequate remedy by appeal. 
In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36 (Tex. 2004).  A party may appeal
an interlocutory order denying a motion to compel arbitration under the FAA.  See
Tex.Civ.Prac.&Rem.Code Ann. § 51.016 (Vernon Supp. 2010); In re Merrill Lynch & Co.,
Inc., 315 S.W.3d 888, 891 n.3 (Tex. 2010); Sidley Austin Brown & Wood, LLP v. J.A. Green
Dev. Corp., ___ S.W.3d ___, 2010 WL 4457467, at *1 (Tex.App.--Dallas Nov. 9, 2010, no
pet.h.).  Because Relators thus have an adequate remedy by appeal, the petition for a writ of
mandamus is denied.


November 29, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.